Citation Nr: 0031478	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed back 
condition.  

3.  Entitlement to service connection for the claimed 
residuals of dental trauma.  

4.  Entitlement to service connection for claimed numbness in 
the arms.  

5.  Entitlement to service connection for a claimed right 
shoulder condition.  

6.  Entitlement to service connection for a claimed heart 
condition.  

7.  Entitlement to service connection for a claimed prostate 
condition, to include as due to exposure to Agent Orange.  

8.  Entitlement to service connection for claimed peripheral 
neuropathy, to include as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from November 1953 to 
June 1974.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in February 1999.  



REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In addition, a review of the record shows that, in his March 
1999 notice of disagreement (NOD), the veteran asserted that 
the claims file lacked specific VA records of medical 
treatment which, if on file, would support his claims for 
service connection.  These records reportedly included: 1961 
records from Fort Devens Dental Clinic and Camp Little Creek, 
Virginia, (pertaining to a fall resulting in injury to the 
head, back, neck, and teeth); 1971 records from Fort Benjamin 
Harrison (regarding problems with numbness); records from 
Walter Reed Army Hospital; and the report of an EMG 
(electromyography), reportedly ordered by the neurologist who 
examined the veteran in 1999.  

Under the circumstances, the Board finds that other 
development is needed to fully review the veteran's claims.  
On remand, the RO should contact the veteran and notify him 
of the need to submit competent evidence to support his 
assertions that he is suffering from hypertension, a back 
condition, the residuals of dental trauma, numbness in the 
arms, a right shoulder condition, a heart condition, a 
prostate condition and peripheral neuropathy due to injury or 
illness in active duty.  

The RO also should obtain and associate with the claims 
folder all pertinent outstanding medical records identified.  
The Board emphasizes the importance of obtaining RO records, 
since such records are deemed constructively of record, 
whether or not they are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Such records may 
also contain diagnostic studies or clinical findings that may 
be relevant to the disposition of this claim, and, hence, are 
needed to complete the record.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  

Following completion of this development, the RO should 
review the veteran's claims in light of the latest version of 
the law as discussed in 38 U.S.C.A. § 5107.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
rendered him medical attention for the 
claimed hypertension, back condition, 
residuals of dental trauma, numbness in 
the arms, right shoulder condition, heart 
condition, prostate condition and 
peripheral neuropathy.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the Statement of the Case (SOC) dated in 
March 1999.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 6 -


